Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first mounting region” and “the launching member defining a second mounting region” (claim 20 recites similar limitations); such limitations are unclear and the original disclosure does not provide much clarity.
	First, to what “first and second mounting region” the claim (as well as claim 20) referred to? The drawing and the specification showing and discussing “hooks” as means to connect the launching member with the frame (via the tensioning member). Such hooks are clearly not “a region” (which again the specification is silent to any “mounting region”).  
	Also, how a launching member that is design to rotate/move relative to the frame (in order to launch projectiles) can “define” a mounting region, it make no sense, in 
	With respect to claim 9, the limitation "the launching arm", there is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 11, the limitations regarding the ballistic device, the frame and launcher arm, trigger, and launch pad, are insufficient antecedent basis for this limitation in the claim.  The claim recites a ballistic device, frame and launcher arm, in the preamble and thus there are not positively claimed, or part of the claimed device.  Thus, without the actual structure of the ballistic device, there can be any selecting, mounting and actuating steps since there is no device to attach the plurality of bands, launcher arm, and trigger, to perform as claimed.
	The same goes with respect to claims 12-19, absent the actual device, these steps are impossible to implement.
	As per claim 14, it is unclear what applicant sought to claim by reciting “wherein each of the multiple resistance bands has a common tension with the others of the multiple resistance bands.”
	With respect to claim 20, as mentioned above, the claim recites similar limitations as claim 1, and thus indefinite for the same reasons.
	In addition, it is unclear if the first and second mounting regions (which as mentioned above are hooks) are the same as the installation arrangement (which is/are the same hooks, to connect the tensioning members between the frame and the launching member).   
	Also, claim 20 recites ”wherein the tensioning members do not bias the launching member when not operably coupled to the installation arrangement even while coupled to the frame”.  It is unclear what structure, if any, such limitations are referring to.  Nowhere in the written description there is any mentioned regarding ”tensioning not biasing even if coupled to the frame”, isn’t the sole purpose of the tensioning member to bias the launching member between the first and second position to launch a projectile therefrom?      
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeland US 7,637,255 (“Freeland”).
	As per claim 1, Freeland discloses a tool (target launcher, a tool for launching targets)(Figs. 1-8; 3:63-7:60)  comprising: 
	a frame including a base and a tension support section extending upwardly from the base, the tension support section including a first mounting region (frame members 62 and 64; legs 66 and diagonal legs 84, which are including tension bracket 20 (i.e. a first mounting region)(Figs. 1-3; 4:58-5:15; and 5:55-6:9); 
	a launching member extending along a length between a first end and a second end (target throwing launcher arm 92)(Figs. 1-3; 5:26-6:9), the first end being coupled to the base so that the launching member moves relative to the base to move the second end relative to the tension support section between a first position and a second position (the arm 92 connected to the base at a pivot support extension 88 via pivot element 90; the arm is configure to move between a first/cocked position (e.g. Figs. 1 and 2) and a second/thrown position (e.g. Fig. 3))(again note also 5:26-6:9, regarding the arm and its movement between first/cocked position to a second/thrown position), the launching member defining a second mounting region (the arm 92 further includes a an elastic device attachment 112 (i.e. a second mounting region)(Figs. 1-3; 5:56-6:1), the launching member also defining a loading region including a plurality of pre-set load positions (the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions)(Figs. 1 and 3; 6:21-50); 
	a launch pad coupled to the launching member, the launch pad being selectively positionable at any of the pre-set load positions within the loading region (a target holder 130 that is configure to be move between a plurality of positions/apertures 140-142; thus positionable at any one of the pre-set load)(Figs. 1 and 3; 6:21-50); 
	a tensioning member configured to couple to both the first mounting region of the tension support section and the second mounting region of the launching member to bias the launching member towards the second position (a coiled spring 114 couple to tension spring bracket 120 (first mounting region) and elastic device attachment 112 (second mounting region) to bias the launching member 92 between the cocked position (Figs. 1 and 2) and thrown position (Fig. 3)(see also 5:45-6:21) ; and 
	a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member (a controllable latch 126 mounting/connected the arm with frame 62/64 as the arm in the cocked position, and configure to release the arm to the launching position via launch trigger cable 194)(Figs. 1-3; 6:10-21; note also Figs. 6-8 in conjunction to 6:51-7:51 regarding the structure of the latch and its operation in facilitate the arm’s movement between the cocked position and the thrown position).
	With respect to the device as a teaching tool as recites in the preamble, Freeland’s device is a tool for teaching aiming at thrown target/s.
	In addition, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	As per claim 4, Freeland discloses wherein the trigger arrangement includes a first retention member coupled to the base, a second retention member coupled to the second end of the launching member, and a release member sized and shaped to releasably retain the first and second retention members together (controllable latch 126 (i.e. trigger) includes plates 166-168, is connected to frame members 62-64 and a latch engaging element 128 connected to throwing arm 92; a pivot keeper 180 includes a cam surface 185 to engage the engaging element 128 retain the arm 92 in the first/cocked position; pulling of trigger cable 194 disengage the arm from the first/cocked position, thus allowing rotation of the arm into the thrown position, via tensioning spring 114)(note Figs. 1, 2, 6 and 8, as the arm in the first/cocked position and the position of the controllable latch/trigger; note Figs. 3 and 7 as the arm in the second/thrown position; see also 6:10-7:51, as the structure of the trigger/controllable latch and its operation to facilitate the movement of the arm between the first/cocked position and second/thrown position).
	As per claim 7, Freeland discloses wherein the loading region is defined by a tray mounted to the launching member (construed as target holder 130 connected to throwing arm 92 near first end 94)(Figs. 1-3; 6:21-50).
	As per claim 9, Freeland discloses wherein the launching arm defines a plurality of locations to which the tray is selectively mounted (the target holder 130 is configure to be move between a plurality of positions/apertures 140-142; thus define a plurality of locations to which the tray is selectively mounted)(Figs. 1 and 3; 6:21-50).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Grady US 4,033,318 (“O’Grady”).
	As per claim 20, a tool (ball pitching device/tool 10)(Figs. 1-13; 2:34-5:33) comprising: 
	a frame including a base and a tension support section extending upwardly from the base, the tension support section including a first mounting region (frame member formed by removable/connectable members 12, 14 and 15; the bottom member 12 includes a mounting slots 201 (i.e. a first mounting region)(Figs. 1-3 and 13; 2:34-45; 3:3-17 and 4:53-60); 
	a launching member extending along a length between a first end and a second end, the first end being coupled to the base so that the launching member moves relative to the base to move the second end relative to the tension support section between a first position and a second position, the launching member defining a second mounting region (bat 30 connected to the frame member via axle 22 to rotate thereabout between locking position (Fig. 1) and releasing configuration (e.g. dotted lines in Fig. 2); note 4:68+ regarding the operation of the device as the rotation of the bat 30 between the lock and release positions; the bat also includes a pin 52 (e.g. a second mounting region)(Figs. 1-3 and 13; 2:65-3:17); 
	a launch pad coupled to the launching member (cup 40 coupled to bat 30)(Figs. 1-5; 2:49-64; and 3:48-58); 
	an installation arrangement coupled to the frame and to the launching member (construed as the hook/loops of the pairs of springs 80 and 82, connected to pin 88 (for arrangement regarding the frame within slots 201) at one end; and the other hook/loop connected to pin 52 (for arrangement within the bat/launching member 30)(Figs. 1-3 and 13; 2:65-3:24; see also the examiner’s markings hereinafter, in conjunction to Fig. 3 regarding the an installation arrangement); 
	a plurality of tensioning members coupled to the frame such as to inhibit removal from the frame, wherein each of the tensioning members is configured to be selectively operably coupled to the installation arrangement to bias the launching member towards the second position, wherein the tensioning members do not bias the launching member when not operably coupled to the installation arrangement even while coupled to the frame (plurality of pair of springs 80 and 82 connected to pin 52 (of the bat/launching member) and the frame (via pin 88 within slots 201)(Figs. 1-3 and 13; note 2:59-3:47, 4:53-60 in conjunction to 4:63+ regarding the structure of the device, including the plurality of springs, and the operation of the device to manipulate the bat/launching member 30 between lock and release configuration); 
	and a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member (construed as release mechanism, that includes release handle 171, roller 175 and recess 177)(note Figs. 11 and 12 in conjunction to 4:27-40 regarding the structure of the release/trigger arrangement; see 5:3+ regarding the manipulation of the release mechanism to rotate the bat/launcher member from the lock position to a release position to pitch/throw baseball therefrom).
	With respect to the device as a teaching tool as recites in the preamble, O’Grady’s device is a tool for teaching hitting pitched balls.
	In addition, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
Examiner’s markings regarding an installation arrangement

    PNG
    media_image1.png
    1184
    962
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeland as applied to claim 1 above, and further in view of Adams US 2,282,315 (“Adams”).
	As per claim 2, Freeland id not specific regarding wherein the tensioning member includes a resistance band.
	However, the use of tensioning member to includes a resistance band is well known as taught by Adams (the use of rubber cords 41 as means to bias a launch member between a first position (pre-launch/cocked) and a second position (launched/release)) (Figs. 1-3; page 2, (left column i.e. “3”) lines 16-43; see also 4 (i.e. page 2 right column) lines 24-70 as the operation of the tool/catapult).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Freeland’s wherein the tensioning member includes a resistance band as taught by Adams for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a tool includes energy transfer means in the form of any conventional tensioning member (e.g. a resistance band) that can bias a launching means between locked/cocked –to-release/launched positions.
	As per claim 3, with respect to wherein the resistance band is one of a plurality of resistance bands that can be selectively coupled and uncoupled from the first and second mounting regions, note Adams’s Figs. 1-3 and 3:14-43 regarding the number of cords 41 and their size that can be selected for a specific requirement.
Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeland as applied to claim 4 above, and further in view of Dunton et al US 6,640,524 (“Dunton”).
	As per claim 5, Freeland is not specific regarding wherein the first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks.
	However, in the field of tools utilizing latching mechanism Dunton discloses wherein a first and second retention members include eyehooks and wherein a release member includes a pin sized to fit through the eyehooks (latching members 140 and 142 comprising eyelets 154 to receive a latch pin to latch portions 100-102 to each other)(Figs. 3-5 and 8; 5:46-65, 6:36-7:2 and 8:27-47).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Freeland’s latching means wherein the first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks as taught by Dunton for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results of connecting separable members to each other (e.g. a launcher arm/member and a frame) in a safe and a secure manner in a first position (e.g. coked position) that is configure to be separated as the latch means configure to be release and thus release the members into a second position (release position). A skilled artisan would have appreciated that such first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks (as taught by Dunton) would have function the same as a controllable latch configure to retain the launching member in a first/cocked position and yet allow the movement of the launching member to a second/release position.     
	As per claim 6, with respect to wherein a tether is coupled to the pin to enable the pin to be pulled out of the eyehooks from a location spaced from the base, note Dunton’s Figs. 4, 5 and 8 (6:36-7:2; and 8:27+) regarding flexible pull strap 215 configure to be pulled the latch pin 200 from the eyelets 154.  Also, note Freeland’s Figs. 1 and 3 as well as 7:5+ regarding the manipulation of trigger cable 194 to facilitate the operation of the controllable latch 126 to rotate the launching/throwing arm 92 between a cocked position and a thrown position.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeland as applied to claim1 above, and further in view of Hashimoto US 4,111,179 (“Hashimoto”).
	As per claim 8, Freeland is not specific regarding wherein the tray is formed by a flying disc.
	However, Hashimoto discloses wherein a tray is formed by a flying disc (such as cup 60)(Figs. 1 and 2; 3:9-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Freeland’s wherein the tray is formed by a flying disc as taught by Hashimoto for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a throwing arm including a tray configure to hold an object within a tray prior the rotation of the arm from a cocked position to a thrown position whereas the object configure to be thrown as the arm moved towards the thrown position.
	As per claim 10, Freeland is not specific regarding wherein the tension support section includes a padded region against which the second end of the launching member impacts when the launching arm pivots to the second position.
	However, Hashimoto discloses wherein a tension support section includes a padded region against which a second end of the launching member impacts when the launching arm pivots to the second position (a stop 28 and pad 29 design as stop with a padded mean for launching member/pivot arm 16)(Figs. 1 and 2; 2:35-49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Freeland’s wherein the tension support section includes a padded region against which the second end of the launching member impacts when the launching arm pivots to the second position as taught by Hashimoto for the reason that a skilled artisan would have been motivated by Hashimoto’s suggestions to include a stop member and padded region, as stop element at different locations along the arching slot to thereby stop the upward movement of the arm at different angles or elevations thereof. Advantageously, a pad is attached to that portion of the stop element which bridges the arching slot for cushioning the striking of the stop element by the pivot arm (2:42-49).
Claims 11, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al US 2,080,958 (“Beasley”) in view of Freeland.
	As per claim 11, a method using a ballistic device including a frame and a launcher arm that pivots relative to the frame (a method of launching objects utilizing frame and pivot arm of a practice machine)(Figs. 1-5; page 1, left column (i.e. “1”) line 41-page 2, right column (“4”), line 7) , the method comprising: 
	selecting a resistance band from a plurality of resistance bands, wherein at least two of the resistance bands have different tensions (selecting a band 32 from a plurality of bands 32 to be coupled to a throwing arm 24; the bands are vary their elasticity for specific pursues)(Figs. 1 and 2; as well as 3 (i.e. page 2, left column):11-36); 
	mounting the selected resistance band to the ballistic device to bias the launcher arm relative to the frame towards a fired position (mounting a selected band 32 with launcher/arm 24 in such position)(Figs. 1 and 2; also 1:41-2:45 regarding the ballistic device and the launcher arm; 3:11-41 regarding the coupling the resistance band and 3:42+ the operation of the device) ;  
	mounting a launch pad on the launcher arm at the selected load position (mounting loop 26 for holding projectile/balls 29)(Figs. 1 and 2; 2:34-3:10);
	 moving the launcher arm relative to the frame to a cocked position and releasably securing the launcher arm in the cocked position using a trigger (the arm 24 is secure in the cocked position via securing latch 33)(Figs. 1 and 2; 3:43-64);
	 loading a payload on the launcher arm at the launch pad (loading a ball 29 upon pad 26)(Fig. 1 in conjunction to 2:34-3:10 and 3:42-72); 
	and actuating the trigger to enable the launch arm to move from the cocked position to the fired position, thereby hurling the payload away from the launch pad to a first landing position (releasing of latch 33 cause the movement of the arm 24 from a cocked position (dotted lines Fig. 1 and Fig. 2) to move the arm into a launch position thereby hurling the ball from the pad 26)(also note 3:43-72).
	With respect to the method as a method of teaching physics concepts to students using a ballistic device including a frame and a launcher arm that pivots relative to the frame as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Beasley is not specific regarding selecting one of a plurality of preset load positions disposed along a length of the launcher arm.
	Beasley is not specific regarding and actuating the trigger from a location spaced from the ballistic device.
	However, Freeland discloses selecting one of a plurality of preset load positions disposed along a length of the launcher arm (throwing arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of preset load positions)(Figs. 1 and 3; 6:21-50).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Beasley’s selecting one of a plurality of preset load positions disposed along a length of the launcher arm as taught by Freeland for the reason that a skilled artisan would have been motivated by Freeland’s suggestions to facilitate a range of target positions, additional attachment aperture so that the target holder can optionally be positioned closer to the pivot point (6:44-50).
	Freeland also discloses and actuating the trigger from a location spaced from the ballistic device (a controllable latch 126 mounting/connected the arm with frame 62/64 as the arm in the cocked position, and configure to release the arm to the launching position via launch trigger cable 194).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Beasley’s and actuating the trigger from a location spaced from the ballistic device as taught by Freeland for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of remotely and safely actuating the arm from a cocked position to a thrown position while hurling the ball/payload therefrom.    
	As per claim 12, Beasley discloses wherein mounting the selected resistance band to the ballistic device comprises: mounting a first end of the resistance band to a first hook disposed on the frame; and mounting a second end of the resistance band to a second hook disposed on the launcher arm (band 32 is connected to hook 31 of the frame 12 and a second hook 30 of the throwing arm 24)(Fig. 1; 3:24-32).
	As per claim 15, with respect to wherein the preset load positions are defined by fastener apertures defined through the launcher arm, and wherein mounting a launch pad on the launcher arm includes: positioning the launch pad at the selected present load position; and inserting at least one fastener through an aperture defined in the launch pad and through the fastener aperture corresponding to the selected preset load position, note Freeland wherein the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions; the fasteners are to be release from a first position to be placed upon a second position (e.g. aperture 142)(Figs. 1 and 3; 6:21-50)
	As per claim 16, with respect to further comprising: moving the launch pad to another of the present load positions; moving the launcher arm relative to the frame to the cocked position and releasably securing the launcher arm in the cocked position using the trigger; loading another payload on the launch pad; actuating the trigger to enable the launch arm to move from the cocked position to the fired position, thereby hurling the another payload away from the launch pad to a second landing position; and comparing the first landing position to the second landing position, again note Freeland wherein the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions; the fasteners are to be release from a first position to be placed upon a second position (e.g. aperture 142)(Figs. 1 and 3; 6:21-50), regarding the placement of the pad 130 in any desirable location.
	Note Beasley’s Figs. 1 and 2 and 2:16-3:72 wherein loading of payload/ball 29 as the arm 24 is secure in the cocked position via securing latch 33)(Figs. 1 and 2; 3:43-64); releasing of latch 33 cause the movement of the arm 24 from a cocked position (dotted lines Fig. 1 and Fig. 2) to move the arm into a launch position thereby hurling the ball from the pad 26)(also note 3:43-72).
	With regard to “comparing the first landing position to the second landing position” within the modified Beasley by the teachings of Freeland as the pad position in different locations the payload would have been landing in different landing positions; also, as taught by Beasley the bands different elastically (e.g. 3:24-36) is a cause to rotate the arm in different speed and swing, which results in the ball/payload landing in different positions. 
	As per claim 18, with respect to wherein releasably securing the launcher arm in the cocked position using the trigger comprises: aligning a retention member of the launcher arm with a retention member of the frame; and inserting a pin through the first and second retention members, note Freeland’s controllable latch 126 (i.e. trigger) includes plates 166-168, is connected to frame members 62-64 and a latch engaging element 128 connected to throwing arm 92; a pivot keeper 180 includes a cam surface 185 to engage the engaging element 128 retain the arm 92 in the first/cocked position; pulling of trigger cable 194 (Figs. 6-8; 6:51-7:34).
	As per claim 19, with respect to actuating the trigger from the location spaced from the ballistic device comprises pulling a tether coupled to the pin, note Freeland’s Figs. 1-3 in conjunction to Figs. 6-8 regarding the structure of a controllable latch 126 (also 6:51-7:34) and 7:34-60 as pulling of launch trigger cable 194 pulls the engaging element 128 (i.e. a pin) from a pivot keeper 180 includes a cam surface 185 to disengage therefrom to move the throwing arm 92 form the coked position to the launch position.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley and Freeland as applied to claim 11 above, and further in view of Adams.
	As per claim 13, the combination Beasley- Freeland is not specific regarding wherein selecting a resistance band includes selecting multiple resistance bands from the plurality of resistance bands; and wherein mounting the selected resistance band to the ballistic device includes mounting the multiple resistance bands to the ballistic device, the multiple resistance bands providing a stacked bias to the launcher arm.
	However, Adams discloses 13, wherein selecting a resistance band includes selecting multiple resistance bands from the plurality of resistance bands; and wherein mounting the selected resistance band to the ballistic device includes mounting the multiple resistance bands to the ballistic device, the multiple resistance bands providing a stacked bias to the launcher arm, in Figs. 1-3 and 3:14-43 regarding the number of cords 41 and their size that can be selected for a specific requirement.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Beasley’s wherein selecting a resistance band includes selecting multiple resistance bands from the plurality of resistance bands; and wherein mounting the selected resistance band to the ballistic device includes mounting the multiple resistance bands to the ballistic device, the multiple resistance bands providing a stacked bias to the launcher arm as taught by Adams for the reason that a skilled artisan would have been motivated by Adams’ suggestions to use a plurality of resistance band for specific purposes as to utilizing the desirable number of resistance bands for transforming the desire translated energy from the resistance bands to the desire hurling of the payload. 
	As per claim 14, with respect to wherein each of the multiple resistance bands has a common tension with the others of the multiple resistance bands, note Adams’ Fig. 2 as well 3:14-43.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley and Freeland as applied to claim 11 above, and further in view of Hashimoto.
	As per claim 17, Beasley is not specific regarding wherein the launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray.
	However, Hashimoto discloses wherein a launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray (such as cup 60)(Figs. 1 and 2; 3:9-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Beasley -Freeland’s wherein the launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray as taught by Hashimoto for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a throwing arm including a tray configure to hold an object within a tray prior the rotation of the arm from a cocked position to a thrown position whereas the object configure to be thrown as the arm moved towards the thrown position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references with the 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        2/8/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711